DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 7/14/2021 and claim filed on 6/9/2020 are acknowledged.
4.	Claims 1-20 have been cancelled.
5.	New claims 21-43 have been added.
6.	Claims 21-43 are pending in this application.
7.	Claims 36-43 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 28 and 29 are withdrawn from consideration as being drawn to non-elected species.   
8.	Claims 21-27 and 30-35 are under examination. 

Election/Restrictions
9.	Applicant’s election without traverse of Group 1 (claims 21-35) and election without traverse of a composition comprising pramlintide with an insulin peptide, DMSO (as aprotic polar solvent), hydrochloric acid (as ionization stabilizing excipient), 
Group 1 is drawn to a stable formulation comprising: (a) a pramlintide peptide or salt thereof; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein (i) the pramlintide peptide or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the pramlintide peptide or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the pramlintide peptide or salt thereof.  A search was conducted on the elected species; and prior art was found.  Claims 28 and 29 are withdrawn from consideration as being drawn to non-elected species.  Claims 21-27 and 30-35 are examined on the merits in this office action.

Objections
10.	The specification is objected to for the following minor informality: The specification recites “This application is a continuation from US Application No. 15/594,998 filed…” on page 2, paragraph [0001] of instant specification.  However, US Application No. 15/594998 is currently granted US patent 10485850 B2.  Applicant is suggested to update the information about US Application No. 15/594998.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
11.	Claim 27 is objected to for the following minor informality: Claim 27 contains the acronym “DMSO”.  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., dimethyl sulfoxide (DMSO).  The abbreviation can be used thereafter.
12.	Claims 21, 22, 27 and 30 are objected to for the following minor informality: Applicant is suggested to amend the term “aprotic solvent” recited in these claims to “aprotic polar solvent”.

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
13.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 

14.	Claims 23 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
15.	Claim 23 recites “The stable formulation of claim 22, wherein the ratio of pramlintide to insulin is 1 to 3.5”.  It is unclear whether the recited ratio is a mass ratio, 
16.	Claim 23 recites “The stable formulation of claim 21, wherein the ionization stabilizing excipient is at a concentration of 0.1 mM to less than 100 mM”.  It is unclear what is encompassed within the term "a concentration of 0.1 mM to less than 100 mM".  For example, it is unclear whether 0.01 mM is within the recited "a concentration of 0.1 mM to less than 100 mM" or not.  Therefore, the metes and bounds of instant claim 24 is vague and indefinite.  

Claim Rejections - 35 U.S.C. § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


19.	Claims 21-27 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Prestrelski et al (US 2014/0221288 A1, filed with IDS) in view of the Chemicals Used for pH Adjustment document (enclosed pages 1-2, 3/4/2013, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html) and Izutsu (Therapeutic Proteins Methods and Protocols, Edited by C. Mark Smales and David C. James, pages 287-292, published on 2005, filed with IDS).
The instant claims 21-27 and 30-35 are drawn to a stable formulation comprising: (a) a pramlintide peptide or salt thereof; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein (i) the pramlintide peptide or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the pramlintide peptide or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the pramlintide peptide or salt thereof.  
Prestrelski et al, throughout the patent, teach various stable formulations comprising a peptide or salt thereof (such as a hydrochloride or acetate salt thereof) and an aprotic polar solvent; wherein the peptide or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the peptide or salt thereof, including stable formulations comprising pramlintide and/or both pramlintide and insulin as the peptide or salt thereof and DMSO as the aprotic polar 
The difference between the reference and instant claims 21-27 and 30-35 is that the reference does not explicitly teach a composition comprising pramlintide with an insulin peptide, DMSO (as aprotic polar solvent), hydrochloric acid (as ionization stabilizing excipient), benzyl alcohol (as preservative), and mannitol (as sugar alcohols) as the elected species of stable formulation comprising a pramlintide peptide or salt thereof; the ionization stabilizing excipient recited in instant claims 21, 24-26 and 30; the ratio recited in instant claim 23; and the amount of preservative and sugar alcohol recited in instant claims 32 and 34.
However, Prestrelski et al teach the effect of pH on the stability of various formulations comprising peptide and DMSO, including formulation comprising insulin or pramlintide; and HCl is added for adjusting pH of some stable formulations, for example, 
Furthermore, the Chemicals Used for pH Adjustment document teaches HCl as one of the most commonly pH adjusting agents, for example, page 1, the last paragraph.  Therefore, in view of the teachings of Prestrelski et al as a whole and the combined teachings of Prestrelski et al and the Chemicals Used for pH Adjustment document, it would have been obvious to one of ordinary skilled in the art to develop a stable formulation comprising pramlintide, insulin, DMSO, HCl, benzyl alcohol and mannitol.  It reads on a composition comprising pramlintide with an insulin peptide, DMSO (as aprotic polar solvent), hydrochloric acid (as ionization stabilizing excipient), benzyl alcohol (as preservative), and mannitol (as sugar alcohols) as the elected species of stable formulation comprising a pramlintide peptide or salt thereof.
In addition, Izutsu teaches that preservative such as benzyl alcohol at 1-10 mg/ml (0.1-1% w/v) and mannitol as a tonicity modifier and bulking agent at 10-100 mg/ml (1-10% w/v) are used for protein/peptide formulation, for example, page 288, Table 2.  
And, one of ordinary skilled in the art would have been motivated to optimize the ratio of pramlintide to insulin and the concentration of HCl in the stable formulation for better stability of both pramlintide and insulin and improved treatment efficacy.  The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization to develop a stable formulation comprising (a) pramlintide and insulin; (b) HCl as an ionization stabilizing excipient; and (c) DMSO as an aprotic polar solvent; wherein (i) pramlintide and insulin are dissolved in the aprotic polar solvent in an amount from about 0.1 mg/mL up to the solubility limit 
One of ordinary skilled in the art would have been motivated to combine the teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization to develop a stable formulation comprising (a) pramlintide and insulin; (b) HCl as an ionization stabilizing excipient; and (c) DMSO as an aprotic polar solvent; wherein (i) pramlintide and insulin are dissolved in the aprotic polar solvent in an amount from about 0.1 mg/mL up to the solubility limit of each peptide, and (ii) HCl is presented at a concentration of 0.1 mM to less than 100 mM; wherein the moisture content of the formulation is less than 5%; wherein the composition further comprises benzyl alcohol at 1-10 mg/ml (0.1-1% w/v) as preservative and mannitol at less than 10% w/v as a sugar alcohol; and wherein the ratio of pramlintide to insulin is 1 to 3.5, because Prestrelski et al teach the effect of pH on the stability of various formulations comprising peptide and DMSO, including formulation comprising insulin or pramlintide; and HCl is added for adjusting pH of some stable formulations.  The Chemicals Used for pH Adjustment document teaches HCl as one of the most commonly pH adjusting agents.  Therefore, in view of the teachings of Prestrelski et al as a whole and the combined teachings of Prestrelski et al and the Chemicals Used for pH Adjustment document, it would have been obvious to one of ordinary skilled in the art to develop a stable formulation comprising pramlintide, insulin, 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization to develop a stable formulation comprising (a) pramlintide and insulin; (b) HCl as an ionization stabilizing excipient; and (c) DMSO as an aprotic polar solvent; wherein (i) pramlintide and insulin are dissolved in the aprotic polar solvent in an amount from about 0.1 mg/mL up to the solubility limit of each peptide, and (ii) HCl is presented at a concentration of 0.1 mM to less than 100 mM; wherein the moisture content of the formulation is less than 5%; wherein the composition further comprises benzyl alcohol at 1-10 mg/ml (0.1-1% w/v) as preservative and mannitol at less than 10% w/v as a sugar alcohol; and wherein the ratio of pramlintide to insulin is 1 to 3.5.


Obviousness Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

21.	Claims 21-27 and 30-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US patent 10485850 B2 in view of Prestrelski et al (US 2014/0221288 A1, filed with IDS) and the Chemicals Used for pH Adjustment document (enclosed pages 1-2, 3/4/2013, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 21-27 and 30-35, one would necessarily achieve the claimed invention of claims 1-12 of US patent 10485850 B2 in view of Prestrelski et al and the Chemicals Used for pH Adjustment document, and vice versa.    
22.	Instant claims 21-27 and 30-35 are drawn to a stable formulation comprising: (a) a pramlintide peptide or salt thereof; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein (i) the pramlintide peptide or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the pramlintide peptide or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the pramlintide peptide or salt thereof.  

24.	The difference between the stable formulation recited in claims 1-12 of US patent 10485850 B2 and the stable formulation recited in instant claims 21-27 and 30-35 is that the stable formulation recited in claims 1-12 of US patent 10485850 B2 does not teach the limitations of instant claims 22, 23, 26 and 30.  
However, in view of the combined teachings of Prestrelski et al and the Chemicals Used for pH Adjustment document with routine optimization as set forth in Section 19 above, it would have been obvious to one of ordinary skilled in the art to modify the stable formulation recited in claims 1-12 of US patent 10485850 B2 and develop a stable formulation recited in instant claims 21-27 and 30-35.   
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 21-27 and 30-35, one would necessarily achieve the claimed invention of claims 1-12 of US patent 10485850 B2 in view of Prestrelski et al and the Chemicals Used for pH Adjustment document, and vice versa.


Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 21-27 and 30-35, one would necessarily achieve the claimed invention of claims 1-16 of US patent 10987399 B2 in view of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu, and vice versa.    
26.	Instant claims 21-27 and 30-35 are drawn to a stable formulation comprising: (a) a pramlintide peptide or salt thereof; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein (i) the pramlintide peptide or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the pramlintide peptide or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the pramlintide peptide or salt thereof.  
27.	Claims 1-16 of US patent 10987399 B2 are drawn to a stable solution for parenteral injection, comprising: a pramlintide peptide or a salt thereof, wherein the pramlintide peptide has been dried in a non-volatile buffer selected from glycine buffers, 
28.	The difference between the stable formulations recited in claims 1-16 of US patent 10987399 B2 and the stable formulation recited in instant claims 21-27 and 30-35 is that the stable formulations recited in claims 1-16 of US patent 10987399 B2 do not teach the ionization stabilizing excipient recited in instant claims; and the limitations of instant claims 22-26, 30 and 32-35.  

Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 21-27 and 30-35, one would necessarily achieve the claimed invention of claims 1-16 of US patent 10987399 B2 in view of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu, and vice versa.

29.	Claims 21-27 and 30-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US patent 9302010 B2 in view of Prestrelski et al (US 2014/0221288 A1, filed with IDS), the Chemicals Used for pH Adjustment document (enclosed pages 1-2, 3/4/2013, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html) and Izutsu (Therapeutic Proteins Methods and Protocols, Edited by C. Mark Smales and David C. James, pages 287-292, published on 2005, filed with IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 21-27 and 30-35, one would necessarily achieve the claimed invention of claims 1-19 of US patent 9302010 B2 in view of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu, and vice versa.    

31.	Claims 1-19 of US patent 9302010 B2 are drawn to a stable solution for parenteral injection comprising: (a) a glucagon peptide or a salt thereof that has been dried from a non-volatile buffer; and (b) an aprotic polar solvent, wherein the glucagon peptide or sail thereof is reconstituted and solubilized in the aprotic polar solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon peptide or salt thereof; wherein the glucagon peptide or salt thereof has a pH memory.
32.	The difference between the stable formulation recited in claims 1-19 of US patent 9302010 B2 and the stable formulation recited in instant claims 21-27 and 30-35 is that the stable formulation recited in claims 1-19 of US patent 9302010 B2 do not teach the peptides and ionization stabilizing excipient recited in instant claims; and the limitations of instant claims 22-26, 30 and 32-35.  
However, in view of the combined teachings of Prestrelski et al, the Chemicals Used for pH Adjustment document and Izutsu with routine optimization as set forth in Section 19 above, it would have been obvious to one of ordinary skilled in the art to modify the stable formulation recited claims 1-19 of US patent 9302010 B2 and develop a stable formulation recited in instant claims 21-27 and 30-35.   


33.	For the same/similar reasoning/rational as the rejection set forth in Sections 29-32 above, instant claims 21-27 and 30-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of US patent 5932547 A; claims 1-63 of US Patent 5981489 A; claims 1-41 of US patent 6124261 A; claims 1-19 of US patent 6235712 B1; claims 1, 12, 13, 17 and 18 of US patent 8110209 B2; claims 1-14 of US patent 8697644 B2; claims 1-4 and 13 of US patent 8790679 B2; claims 1-34 of US patent 9138479 B2; claims 1-27 of US patent 9295724 B2; claims 1-3, 12 and 15 of US patent 9314424 B2; and claims 1-27 of US patent 9339545 B2; and in view of the combined teachings of Prestrelski et al (US 2014/0221288 A1, filed with IDS), the Chemicals Used for pH Adjustment document (enclosed pages 1-2, 3/4/2013, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html) and Izutsu (Therapeutic Proteins Methods and Protocols, Edited by C. Mark Smales and David C. James, pages 287-292, published on 2005, filed with IDS) with routine optimization as set forth in Section 19 above.

34.	For the same/similar reasoning/rational as the rejection set forth in Sections 29-32 above, instant claims 21-27 and 30-35 are provisionally rejected on the ground of 
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

35.	Claims 21-27 and 30-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US patent 9649364 B2 in view of Prestrelski et al (US 2014/0221288 A1, filed with IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 21-27 and 30-35, one would necessarily achieve the claimed invention of claims 1-16 of US patent 9649364 B2 in view of Prestrelski et al, and vice versa.    
36.	Instant claims 21-27 and 30-35 are drawn to a stable formulation comprising: (a) a pramlintide peptide or salt thereof; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein (i) the pramlintide peptide or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the 
37.	Claims 1-16 of US patent 9649364 B2 are drawn to a stable formulation comprising: (a) a glucagon peptide or salt thereof, wherein the glucagon peptide or salt thereof is not prepared by drying in the presence of a non-volatile buffer having a pH of 2 to 4 to produce a glucagon peptide having a pH memory of 2 to 4; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein (i) the glucagon peptide or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon peptide or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the glucagon peptide or salt thereof.
38.	The difference between the stable formulation recited in claims 1-16 of US patent 9649364 B2 and the stable formulation recited in instant claims 21-27 and 30-35 is that the stable formulation recited in claims 1-16 of US patent 9649364 B2 does not teach the peptides recited in instant claims; and the limitations of instant claims 22, 23 and 35.  
However, in view of the teachings of Prestrelski et al as a whole and with routine optimization as set forth in Section 19 above, it would have been obvious to one of ordinary skilled in the art to modify the stable formulation recited claims 1-16 of US patent 9649364 B2 and develop a stable formulation recited in instant claims 21-27 and 30-35.   
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 21-27 and 30-35, one would necessarily achieve the claimed invention of 

39.	For the same/similar reasoning/rational as the rejection set forth in Sections 35-38 above, instant claims 21-27 and 30-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 12-22 of co-pending Application No. 15/735052; claims 1-41 of co-pending Application No. 16/888028; claims 51-68 of co-pending Application No. 16/964124; and claims 1-51 of co-pending Application No. 17/359202; and in view of the teachings of Prestrelski et al (US 2014/0221288 A1, filed with IDS) with routine optimization as set forth in Section 19 above.
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

40.	Claims 21-27 and 30-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US patent 9018162 B2 in view of Prestrelski et al (US 2014/0221288 A1, filed with IDS) and Izutsu (Therapeutic Proteins Methods and Protocols, Edited by C. Mark Smales and David C. James, pages 287-292, published on 2005, filed with IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 21-27 and 30-35, one would necessarily achieve the claimed invention of claims 1-17 of US patent 9018162 B2 in view of Prestrelski et al and Izutsu, and vice versa.    

42.	Claims 1-17 of US patent 9018162 B2 are in possession of a composition consisting essentially of: (a) about 0.45 wt.% of a glucagon peptide which has been dried in a non-volatile glycine buffer, and wherein the glucagon peptide has a pH memory that is about equal to the pH of the glucagon peptide in the non-volatile buffer, wherein the pH memory is between 2.5 to 3.5; (b) about 92 wt. % to 96 wt. % of an aprotic polar solvent, wherein the peptide is solubilized in the aprotic polar solvent, and wherein the aprotic polar solvent is dimethyl sulfoxide (DMSO); (c) about 3 wt.% to 7 wt.% of trehalose; (d) about 0.01 wt.% of glycine; and (e) optionally hydrochloric acid, wherein the moisture content of the composition is less than 5 wt.%
43.	The difference between the composition recited in claims 1-17 of US patent 9018162 B2 and the stable formulation recited in instant claims 21-27 and 30-35 is that the composition recited in claims 1-17 of US patent 9018162 B2 does not teach the peptides recited in instant claims; and the limitations of instant claims 22-24, 32, 33 and 35.  
However, in view of the combined teachings of Prestrelski et al and Izutsu with routine optimization as set forth in Section 19 above, it would have been obvious to one 
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 21-27 and 30-35, one would necessarily achieve the claimed invention of claims 1-17 of US patent 9018162 B2 in view of Prestrelski et al and Izutsu, and vice versa.

44.	For the same/similar reasoning/rational as the rejection set forth in Sections 40-43 above, instant claims 21-27 and 30-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of US patent 9642894 B2 in view of the combined teachings of Prestrelski et al (US 2014/0221288 A1, filed with IDS) and Izutsu (Therapeutic Proteins Methods and Protocols, Edited by C. Mark Smales and David C. James, pages 287-292, published on 2005, filed with IDS) with routine optimization as set forth in Section 19 above.

45.	Claims 21-27 and 30-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 5-20 of co-pending Application 15/763050 in view of Prestrelski et al (US 2014/0221288 A1, filed with IDS) and the Chemicals Used for pH Adjustment document (3/4/2013, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, enclosed pages 1-2). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention 
46.	Instant claims 21-27 and 30-35 are drawn to a stable formulation comprising: (a) a pramlintide peptide or salt thereof; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein (i) the pramlintide peptide or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the pramlintide peptide or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the pramlintide peptide or salt thereof.  
47.	Claims 1, 2 and 5-20 of co-pending Application 15/763050 are drawn to a stable  formulation comprising:(a) a glucagon peptide or salt thereof, at a concentration of 5 mg/mL; (b) an ionization stabilizing excipient, wherein the ionization stabilizing excipient is sulfuric acid at a concentration of at least 4.0 mM; and (c) an aprotic polar solvent; wherein (i) the glucagon peptide or salt thereof is dissolved in the aprotic polar solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon peptide or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic polar solvent in an amount to stabilize the ionization of the glucagon peptide or salt thereof; a method of treating hypoglycemia by administering an effective amount of such formulation to a subject in need thereof; and a method of stably formulating a glucagon peptide comprising the steps of: (a) determining an appropriate ionization profile for the glucagon peptide or a salt thereof in an aprotic polar solvent system; (b) mixing at least one ionization stabilizing excipient with the aprotic polar solvent to impart the 
48.	The difference between the stable formulation recited in claims 1, 2 and 5-20 of co-pending Application 15/763050 and the stable formulation recited in instant claims 21-27 and 30-35 is that the stable formulation recited in claims 1, 2 and 5-20 of co-pending Application 15/76303 does not teach the peptides recited in instant claims; and the limitations of instant claims 22, 23, 26, 30 and 35.  
However, in view of the combined teachings of Prestrelski et al and the Chemicals Used for pH Adjustment document with routine optimization as set forth in Section 19 above, it would have been obvious to one of ordinary skilled in the art to modify the stable formulation recited claims 1, 2 and 5-20 of co-pending Application 15/763050 and develop a stable formulation recited in instant claims 21-27 and 30-35.   
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 21-27 and 30-35, one would necessarily achieve the claimed invention of claims 1, 2 and 5-20 of co-pending Application 15/763050 in view of Prestrelski et al and the Chemicals Used for pH Adjustment document, and vice versa.
This is a provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 41-60 of co-pending Application No. 16/955698 in view of the teachings of Prestrelski et al (US 2014/0221288 A1, filed with IDS) and the Chemicals Used for pH Adjustment document (enclosed pages 1-2, 3/4/2013, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html) with routine optimization as set forth in Section 19 above.
This is a provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LI N KOMATSU/Primary Examiner, Art Unit 1658